Exhibit 10.2


AMENDED AND RESTATED PLUM CREEK
DIRECTOR STOCK OWNERSHIP PLAN

Preamble

        WHEREAS, this Plum Creek Director Stock Ownership Plan, hereinafter
referred to as the “Plan”, was originally adopted effective January 21, 1997 as
the “Plum Creek Director Unit Ownership and Deferral Plan” by PC Advisory Corp.
I, the general partner of PC Advisory Partners I, L.P., which served as the
general partner of Plum Creek Management Company, L.P., a Delaware limited
partnership which served as the general partner of Plum Creek Timber Company,
L.P.;

        WHEREAS, effective July 1, 1999 Plum Creek Timber Company, Inc., (the
“Company”) became the successor corporation to Plum Creek Timber Company, L.P.,
by operation of law pursuant to a corporate reorganization;

        WHEREAS, in connection with such reorganization, the Company amended and
restated the Plan effective December 18, 2001 and renamed it the “Plum Creek
Director Stock Ownership and Deferral Plan”;

        WHEREAS, the Company desires to amend and restate this Plan to effect
certain changes.

        NOW THEREFORE, the Company does hereby amend and restate this Plan as
set forth below effective as of June 20, 2005.

The Plan

1.  

Purpose. The purpose of this Plan is to encourage the directors of the Company,
to have an ongoing ownership interest in the Company by providing to said
directors the opportunity to use director compensation to acquire shares of
common stock of the Company (“Shares”).


2.  

Participants. The participants (“Participants”) under this Plan are the
directors of the Company who are not employees of the Company or its affiliates.


3.  

Administration. This Plan will be administered by the Compensation Committee of
the board of directors of the Company (the “Committee”). The Committee shall
interpret this Plan and make all determinations necessary or advisable for
administration of the Plan. Any such action by the Committee shall be final and
conclusive on all persons having any interest in such action. Any determination
of the Committee under this Plan may be made by a majority of the Committee
members. The Committee may delegate such authority to the Senior Vice President,
General Counsel and Secretary of the Company as it deems necessary or
appropriate to administer the Plan.


4.  

Election to Receive Shares in Lieu of Cash. Each Participant may elect to forego
receipt of all or a portion of cash representing any annual retainer, committee
fees and meeting fees otherwise due to the Participant in a specific calendar
quarter in exchange for Shares under this Plan. The number of Shares received by
any Participant shall equal the amount of foregone cash compensation divided by
the Fair Market Value of a Share on the trading day of the calendar quarter in
respect of which the cash compensation otherwise would have been paid to the
Participant, rounded down to the nearest whole Share, with the dollar amount of
any fractional shares to be credited to the Participant’s next purchase under
the Plan. Participants may participate by submitting a written or electronic
election to the Company, in such form as the Company determines, at least
forty-five (45) days prior to the beginning of the calendar quarter to which the
election relates. For purposes of this Plan, “Fair Market Value” means , as of
any date of determination, the closing sales price for the Shares (or the
closing bid, if no sales were reported) as quoted on the New York Stock Exchange
as reported in The Wall Street Journal or such other source as the Committee
deems reliable.


--------------------------------------------------------------------------------

5.  

Legal and Other Requirements. The obligation to deliver Shares under this Plan
shall be subject to all applicable laws, regulations, rules and approvals,
including, but not limited to, the effectiveness of a registration statement
under the Securities Act of 1933, as amended, if deemed necessary or appropriate
by the Committee, covering the Shares acquired pursuant to the terms of this
Plan. Shares issued hereunder may be legended as the Committee shall deem
appropriate to reflect the restrictions imposed under this Plan or by securities
laws generally.


6.  

Indemnification of Committee. The Company shall indemnify each member of the
Committee (which, for purposes of this Section 6, includes any employee of the
Company or a related company to whom the Committee has delegated any
responsibility in the administration of the Plan) against any and all claims,
losses, damages, expenses, including counsel fees incurred by the Committee, and
any liability, including any amounts paid in settlement with the Company’s
approval, arising from the member’s or the Committee’s determination, action or
failure to act, except when the same is judicially determined to be attributable
to the gross negligence or willful misconduct of such member. The right of
indemnity described in the preceding sentence shall be conditioned upon (i) the
timely receipt of notice by the Company of any claim asserted against the
Committee member, which notice, in the event of a lawsuit shall be given within
ten (10) days after receipt by the Committee member, and (ii) the timely receipt
by the Company of an offer from the Committee member of an opportunity to
participate in the settlement or defense of such claim.


7.  

Amendment and Termination of Plan. The Plan may be terminated with respect to
any or all Participants at any time by the Committee and may be amended by the
Committee from time to time in any respect.


8.  

Intentions. This Plan is intended to comply with Rule 16b-3 of the Securities
Exchange Act of 1934, as amended, and any provision that would prevent
compliance with Rule 16b-3 shall be deemed invalid to the extent permitted by
law and deemed necessary by the Committee.


9.  

Delaware Law to Govern. This Plan shall be governed by and construed in
accordance with the laws of the State of Delaware.




  PLUM CREEK TIMBER COMPANY, INC.                               BY:  /s/ Barbara
L. Crowe           June 20, 2005       Barbara L. Crowe   Date   Vice President,
Human Resources  